HAWKINS, Judge.
Conviction is for misdemeanor theft, punishment assessed at thirty days in the county jail.
The prosecution originated in the County Court of Wichita County, Texas. The case was tried before a jury, whose verdict appears in the record, but it is not shown from the transcript that any judgment was ever entered thereon. It is indispensable to the jurisdiction of this court that final judgment be shown. 4 Tex. Jur., page 171, and authorities there annotated; Tippins v. State, 86 Texas Crim. Rep., 205, 217 S. W., 380.
The judgment is reversed and the cause remanded.

Reversed and remanded.